                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER WHITTLE,                              )
# 27830-045,                                      )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )       Case No. 19-cv-537-SMY
                                                  )
D. SPROUL,                                        )
                                                  )
                       Respondent.                )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Petitioner Christopher Whittle is incarcerated at the United States Penitentiary in Marion,

Illinois (“Marion”). He filed this habeas corpus action pursuant to 28 U.S.C. § 2241 in May

2019 to challenge the calculation of his 72-month sentence for drug possession imposed in

United States v. Whittle, No. 15-CR-4016-BCW-1 (W.D. Mo. 2015). (Doc. 1). Whittle claims

that he is entitled to 410 days’ credit against his federal sentence for jail time he served from the

date of his indictment (April 2, 2015) until the date he was sentenced (May 17, 2016). (Doc. 1,

pp. 6, 8). He asserts that he is entitled to immediate release if the Bureau of Prisons (“BOP”)

gives him proper credit for the presentence custody.

       Respondent opposes habeas relief on the merits and on procedural grounds. The BOP

asserts that Whittle’s federal sentence did not begin to run until the date of his sentencing (May

17, 2016) and he is not entitled to the credit he claims. (Doc. 8, pp. 1-3, 5-8). Further, it points

out that Whittle failed to seek redress for his claim through the prison administrative grievance

and appeal process as he is required to do before filing his federal habeas petition. (Doc. 8, pp.

3-5). Whittle was given an opportunity to reply to the matters raised in the Response but has not

                                                 1
done so and his deadline to reply has long expired. (Doc. 9). Therefore, the case is ripe for

resolution.



                                Relevant Facts and Procedural History

        Whittle was convicted in two Missouri state cases before he was charged with the federal

offense. (Doc. 8, p. 2). He was in state custody for a probation revocation at the time of his

federal indictment in April 2015 and was transferred to federal custody on a writ of habeas

corpus ad prosequendum issued on July 9, 2015. (Doc. 8-1, p. 2). Whittle’s federal sentence,

imposed on May 17, 2016, was ordered to run concurrently to his state sentences. Id. He was

returned to Missouri custody to complete the state sentences, which he did on July 1, 2016. He

then was transferred to federal custody for the completion of his federal sentence. (Doc. 8, p. 2;

Doc. 8-1, pp. 2-3). According to the BOP’s sentence computation, Whittle’s projected release

date as of the time the Response was filed was August 7, 2021. (Doc. 8, pp. 1-2; Doc. 8-5, p. 1).

        Whittle was notified of the BOP’s sentence computation and his projected release date in

August 2016. (Doc. 8, p. 3; Doc. 8-3, pp. 1-2). He did not initiate an administrative grievance

regarding the sentence credit issue until approximately May 15, 2019, and the administrative

appeal process was not completed when he filed his Petition in this Court on May 24, 2019.

(Doc. 1, p. 2; Doc. 8, p. 3).



                                             Discussion

        The Attorney General, acting through the BOP, calculates an inmate’s sentence “as an

administrative matter when imprisoning the defendant.” United States v. Wilson, 503 U.S. 329,

335 (1992). A habeas petition pursuant to 28 U.S.C. § 2241 is the proper vehicle to challenge



                                                 2
the calculation, i.e., the execution, of a sentence. Romandine v. U.S., 206 F.3d 731, 736 (7th Cir.

2000). However, before the Court can consider such a claim, the petitioner must exhaust

administrative remedies. See Clemente v. Allen, 120 F.3d 703, 705 (7th Cir. 1997); Richmond v.

Scibana, 387 F.3d 602, 604 (7th Cir. 2004); Jackson v. Carlson, 707 F.2d 943, 949 (7th Cir.

1983).

         The BOP has created an Administrative Remedy Program which “allow[s] an inmate to

seek formal review of an issue relating to any aspect of his/her own confinement.” 28 C.F.R.

§ 542.10(a). The Program is described in detail in the Response to the Petition. (Doc. 8, p. 4).

Here, Whittle started the administrative review process by submitting a BP-8 form to his

counselor on or about May 16, 2019. (Doc. 8, p. 4; Doc. 8-9). The BP-8 was denied in an

undated response. (Doc. 8-9, p. 3). Whittle took the next step by filing a BP-9, but the response

to that appeal was not due until after the Respondent’s pleading was filed herein. (Doc. 8, pp. 4-

5; Doc. 8-8, p. 2). Clearly, Whittle did not complete the administrative appeal process before

filing his Habeas Petition. His Petition will therefore be dismissed without prejudice for failure

to exhaust his administrative remedies. 1

                                                   Conclusion

         For the foregoing reasons, Petitioner Christopher Whittle’s Petition for Writ of Habeas

Corpus under 28 U.S.C. §2241 (Doc. 1) is DISMISSED WITHOUT PREJUDICE for failure

to exhaust administrative remedies. The Clerk of Court is DIRECTED to enter judgment


1
  In light of this conclusion, the Court finds it unnecessary to address Respondent’s remaining argument
on the merits of Whittle’s sentence credit claim. (Doc. 8, pp. 5-8). Finally, the Court notes that Whittle’s
projected release date has been advanced from August 2021 to June 26, 2020, according to the BOP’s
inmate search website, possibly as the result of the claim reflected herein.
Https://www.bop.gov/inmateloc/ (Last visited December 20, 2019). See Bova v. U.S. Bank, N.A., 446 F.
Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) (a court may judicially notice public records available on
government websites) (collecting cases).


                                                     3
accordingly.

          It is not necessary for Whittle to obtain a certificate of appealability from this disposition

of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). If Petitioner

wishes to appeal the dismissal of this action, his notice of appeal must be filed with this Court

within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A proper and timely motion

filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline.

FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended. Other motions,

including a Rule 60 motion for relief from a final judgment, do not toll the deadline for an

appeal.

          A motion for leave to appeal in forma pauperis (“IFP”) must set forth the issues

Petitioner plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner chooses to

appeal and is allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate

filing fee (the amount to be determined based on his prison trust fund account records for the

past six months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).



          IT IS SO ORDERED.

          DATED: December 20, 2019


                                                        s/ Staci M. Yandle
                                                        STACI M. YANDLE
                                                        United States District Judge




                                                    4
